Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/17/2020 and 7/14/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokelke et al. (US 2009/0299443, hereinafter Molkelke).
Molkelke discloses a vascular access device 10/30 comprising a hollow introducer sheath 12/32 configured to receive a catheter, if so desired by a user, the sheath 12/32 insertable into a blood vessel 40 (see figures 1-2B and par. 0029, 0035, 0036). A first electrode 18/34/36/38 and a second electrode 18/34/36/38 are located on the sheath (see figures 1-2B and par. 0030, 0033-0034). A signal generator 14 is coupled to the first and second electrodes and a controller of the signal generator is configured to constrict the blood vessel to stop blood flow (i.e., bleeding) through application of an electrical signal by the signal generator to the fist and second electrodes (par. 0012, 0032, 0034, claim 17). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mokelke in view of Arevalos et al. (US 20017/0049359, hereinafter Arevalos).
Regarding claims 2-5, 7, 9, 10, 12, 13 and 15, Mokelke discloses the applicant’s basic invention, as described above, including constricting a blood vessel to stop bleeding, but is silent as to a measurement unit that uses the electrodes to obtain an impedance value indicative of a bleed. Attention is directed to the Arevalos reference, which discloses a hollow introducer sheath 12 configured to receive a catheter 28 and insertable into a blood vessel (see figure 1 and par. 0026). A first electrode 20a/20b/20c/20d and a second electrode 20a/20b/20c/20d are located on the sheath and a signal generator 156 for providing current and/or voltage to the electrodes (par. 0041 and figure 9). A controller 150 is coupled to the signal generator and also to a measurement unit 158, the measurement unit configured to obtain impedance values and determine if a bleed is occurring by comparing the impedance to a threshold (par. 0044, 0052, 0057). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Mokelke to include a measurement unit that uses the electrodes to obtain an impedance value indicative of a bleed as taught by Arevalos in order to ensure that blood flow is properly stopped or flowing based on the disclosed desirability and functionality of Mokelke in par. 0012, 0032, 0034 and claim 17, and to properly, quickly, reversibly and repeatedly constrict or dilate the vessel in response to the current blood flow status, as also desired by Mokelke.
Regarding claims 6 and 14, Mokelke discloses that the blood vessel can be temporarily and reversibly constricted (par. 0012, 0032 and 0034), but is silent as to the exact length of time of the constriction. Reviewing the applicant’s disclosure, no criticality is given to this time range other than it is a length sufficient to allow for vessel constriction (see par. 0009 of the original specification). Mokelke also discloses vessel constriction, and thus would utilize any time length necessary to accomplish this, including 30 seconds to 5 minutes, if necessary. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Mokelke to constrict the blood flow for 30 seconds to 5 minutes if that were they length of time necessary to complete the procedures disclosed by Mokelke in par. 0012, 0032 and 0034. 
Claims 1-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arevalos in view of Mokelke.
Regarding claims 1-5, 7, 9, 10, 12, 13 and 15, Arevalos discloses a hollow introducer sheath 12 configured to receive a catheter 28 and insertable into a blood vessel (see figure 1 and par. 0026). A first electrode 20a/20b/20c/20d and a second electrode 20a/20b/20c/20d are located on the sheath and a signal generator 156 for providing current and/or voltage to the electrodes (par. 0041 and figure 9). A controller 150 is coupled to the signal generator and also to a measurement unit 158, the measurement unit configured to obtain impedance values and determine if a bleed is occurring by comparing the impedance to a threshold (par. 0044, 0052, 0057). Arevalos further discloses that introduction of the sheath can cause bleeding, and stopping the bleeding as quickly as possible is important (par. 0005-0006). Arevalos is silent as to including interventions for stopping the bleeding on the sheath, but already includes a signal generator that supplies electrical signals to the electrodes. Molkelke discloses a vascular access device 10/30 comprising a hollow introducer sheath 12/32 configured to receive a catheter, if so desired by a user, the sheath 12/32 insertable into a blood vessel 40 (see figures 1-2B and par. 0029, 0035, 0036). A first electrode 18/34/36/38 and a second electrode 18/34/36/38 are located on the sheath (see figures 1-2B and par. 0030, 0033-0034). A signal generator 14 is coupled to the first and second electrodes and a controller of the signal generator is configured to temporarily and reversibly constrict the blood vessel to stop blood flow (i.e., bleeding) through application of an electrical signal by the signal generator to the first and second electrodes (par. 0012, 0032, 0034, claim 17). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Arevalos to deliver electrical signals capable of stopping bleeding as suggested by Mokelke in order to ensure that if the sheath causes bleeding during introduction, the bleeding is stopped as quickly as possible, as explicitly desired by Arevalos in par. 0005 and 0006.
Regarding claims 6 and 14, Mokelke discloses that the blood vessel can be temporarily and reversibly constricted (par. 0012, 0032 and 0034), but is silent as to the exact length of time of the constriction. Reviewing the applicant’s disclosure, no criticality is given to this time range other than it is a length sufficient to allow for vessel constriction (see par. 0009 of the original specification). Mokelke also discloses vessel constriction, and thus would utilize any time length necessary to accomplish this, including 30 seconds to 5 minutes, if necessary. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to further modify Arevalos and Mokelke to constrict the blood flow for 30 seconds to 5 minutes if that were they length of time necessary to stop the bleeding.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arevalos in view of Mokelke and further in view of WO 2016/090175 (hereinafter Metavention) OR Mokelke in view of Arevalos and further in view of Metavention.
Both combinations disclose the applicant’s basic invention with the exception of the sheath including perfusion holes configured to allow blood to flow from inside the introducer sheath to outside the introducer sheath while constricting the blood vessel. Metavention is directed to vascular access devices with electrodes, and thus is analogous art with both Mokelke and Arevalos. Metavention discloses that the vascular access devices with electrodes are well known to include perfusion holes (Metavention shows perfusion openings proximal to an attachment point 1735 downstream from electrodes 1810; see figure 18, par. 0286, 0287,0295). Metavention further evidences that it is well known that the perfusion hole can be used to allow blood to flow while a signal generator is controlling the electrodes (par. 0244, 0285, 0294). As perfusion holes are known in the art, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Mokelke and Arevalos to include perfusion holes in order to gain the advantage of allowing blood to flow during signal generation to facilitate blood delivery to organs and prevent undue harm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792